           Case 1:17-cv-00806-RP Document 67 Filed 03/25/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

CITY OF AUSTIN,                                    §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §
                                                   §
GREG ABBOTT, in his official capacity;             §
KEN PAXTON, Texas Attorney General in his          §                   1:17-CV-806-RP
official capacity; NEW CINGULAR WIRLESS            §
PCS, LLC; T-MOBILE WEST LLC; CROWN                 §
CASTLE NG CENTRAL LLC; EXTENET                     §
SYSTEMS, INC.; and MOBILITIE LLC;                  §
                                                   §
               Defendants.                         §

                                       FINAL JUDGMENT

       On this date, the Court issued an order granting in part and denying in part Motions to

Dismiss filed by Defendants, ExteNet Systems, Inc., Greg Abbott and Ken Paxton, Mobilitie LLC,

and T-Mobile West LLC. (Mots. Dismiss, Dkts. 36, 37, 38, 39; Order, Dkt. 66). In the same order,

the Court also granted motions to dismiss filed by Defendants New Cingular Wireless PCS, LLC,

(Dkt. 35), and Crown Castle NG Central LLC, (Dkt. 42). (Order, Dkt. 66). The Court dismissed the

City of Austin’s claims with prejudice. (Id. at 14–15). As nothing remains to resolve, the Court enters

the following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       Accordingly, IT IS ORDERED that the case is CLOSED.

       IT IS FURTHER ORDERED that all relief not expressly granted is DENIED.

       IT IS FINALLY ORDERED that each party bear its own costs.

       SIGNED on March 25, 2019.

                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE
